                  Case 20-10343-LSS         Doc 2030-2      Filed 02/03/21      Page 1 of 29




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                      Chapter 11
                                                Case No. 20-10343 (LSS)
    BOY SCOUTS OF AMERICA AND                   Jointly Administered
    DELAWARE BSA, LLC, 1
                                                Hearing Date: Feb. 17, 2021 at 10:00 a.m. (ET)
                                                Objection Deadline: Feb. 10, 2021 at 4:00 p.m. (ET)
                                 Debtors.


                 DECLARATION OF SERGEI ZASLAVSKY IN SUPPORT OF
                          CENTURY’S MOTION TO COMPEL
                     ABUSED IN SCOUTING, KOSNOFF LAW PLLC,
                  AND THE COALITION TO SUBMIT THE DISCLOSURES
             REQUIRED BY FEDERAL RULE OF BANKRUPTCY PROCEDURE 2019
             I, Sergei Zaslavsky, pursuant to 28 U.S.C. § 1746(2), under penalty of perjury, hereby

declare as follows:

             1.     I am an attorney at the firm O’Melveny & Myers LLP, Counsel for Century

Indemnity Company, as successor to CCI Insurance Company, as successor to Insurance

Company of North America and Indemnity Insurance Company of North America, Westchester

Fire Insurance Company, and Westchester Surplus Lines Insurance Company. I submit this

declaration based on my personal knowledge of the proceedings in In re Boy Scouts of America

and Delaware BSA, LCC, and review of the documents and media described below.

             2.     Attached as Exhibit 1 is a true and correct copy of a string of posts from the

twitter account “@SexAbuseAttys” with the username “Kosnoff Law,” posted on February 1,

2021 at 2:31 PM, available at https://twitter.com/SexAbuseAttys/status/1356324246113251328.



1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
      identification number, are as follows: Boy Scouts of America (“BSA”) (6300) and Delaware Boy
      Scouts, LLC (4311). The Debtors’ mailing address is 1325 West Walnut Lane, Irving, Texas 75038.


                                                      1
            Case 20-10343-LSS       Doc 2030-2      Filed 02/03/21     Page 2 of 29




       3.     Attached as Exhibit 2 is a true and correct copy of a post from the twitter account

“@SexAbuseAttys” with the username “Kosnoff Law,” posted on January 25, 2021 at 5:25 PM,

available at https://twitter.com/SexAbuseAttys/status/1353831294262595586.

       4.     Attached as Exhibit 3 is a true and correct copy of a post from the twitter account

“@SexAbuseAttys” with the username “Kosnoff Law,” posted on January 19, 2021 at 8:20 PM,

available at https://twitter.com/SexAbuseAttys/status/1351701044590305280.

       5.     Attached as Exhibit 4 is a true and correct copy of a post from the twitter account

“@SexAbuseAttys” with the username “Kosnoff Law,” posted on January 27, 2021 at 4:35 PM,

available at https://twitter.com/SexAbuseAttys/status/1354543505239019520.

       6.     Attached as Exhibit 5 is a true and correct copy of a post from the twitter account

“@SexAbuseAttys” with the username “Kosnoff Law,” posted on January 18, 2021 at 1:35 PM,

available at https://twitter.com/SexAbuseAttys/status/1351236900154175490.

       7.     Attached as Exhibit 6 is a true and correct copy of a post from the twitter account

“@SexAbuseAttys” with the username “Kosnoff Law,” posted on January 26, 2021 at 11:17

AM, available at https://twitter.com/SexAbuseAttys/status/1354101176950644736.

       8.     Attached as Exhibit 7 is a true and correct copy of a post from the twitter account

“@SexAbuseAttys” with the username “Kosnoff Law,” posted on January 12, 2021 at 11:48

AM, available at https://twitter.com/SexAbuseAttys/status/1349035463818964994.

       9.     Attached as Exhibit 8 is a true and correct copy of a post from the twitter account

“@SexAbuseAttys” with the username “Kosnoff Law,” posted on January 25, 2021 at 4:10 PM,

available at https://twitter.com/SexAbuseAttys/status/1353812554942824449.




                                               2
             Case 20-10343-LSS       Doc 2030-2      Filed 02/03/21     Page 3 of 29




       10.     Attached as Exhibit 9 is a true and correct copy of a post from the twitter account

“@SexAbuseAttys” with the username “Kosnoff Law,” posted on January 25, 2021 at 10:24

AM, available at https://twitter.com/SexAbuseAttys/status/1353725358688747520.

       11.     Attached as Exhibit 10 is a true and correct copy of a post from the twitter

account “@SexAbuseAttys” with the username “Kosnoff Law,” posted on January 25, 2021 at

10:46 AM, available at https://twitter.com/SexAbuseAttys/status/1353731060819927042.

       12.     Attached as Exhibit 11 is a true and correct copy of a post from the twitter

account “@SexAbuseAttys” with the username “Kosnoff Law,” posted on January 26, 2021 at

9:37 PM, available at https://twitter.com/SexAbuseAttys/status/1354257071944855555.

       13.     Attached as Exhibit 12 is a true and correct copy of a post from the twitter

account “@SexAbuseAttys” with the username “Kosnoff Law,” posted on January 27, 2021 at

8:08 PM, available at https://twitter.com/SexAbuseAttys/status/1354597207207362570.

       14.     A video titled “Kosnoff Law BSA v1” posted to YouTube by user Timothy

Kosnoff on March 8, 2019 includes statements by Tim Kosnoff. Starting at 1:59, Mr. Kosnoff

states with regard to child sex abuse in BSA: “This is not an accident. This is intended. And

what we’re really dealing with here in the largest pedophile ring on earth.” The video is

available at https://www.youtube.com/watch?v=nhi_C8v5I_Y&feature=emb_title.

       15.     A video titled “AVA Law Group, What is Abused in Scouting? - Call for free

Case Evaluation - 1.888.99.SCOUT” posted to YouTube by AVA Law Group on September 17,

2020, and posted to the Abused in Scouting website. Starting at 0:07, Mr. Kosnoff states “I’m

Tim Kosnoff, I’m one of the founding members of Abused in Scouting. You were not

victimized just by a perpetrator, you were victimized by an organization that knew what was




                                                3
             Case 20-10343-LSS        Doc 2030-2       Filed 02/03/21     Page 4 of 29




happening and failed to warn or protect you.” The video is available at

https://www.youtube.com/watch?v=QRI4FvfuYO8&feature=emb_title.

       16.     A recording of a November 17, 2020 interview with Tim Kosnoff from the PBS

program Newshour, titled “Can the Boy Scouts survive a flood of sexual abuse claims?” is

available on the PBS website. Staring at 2:53, Mr. Kosnoff states “I think it’s inevitable that this

will end in liquidation, and soon. The Boy Scouts don’t have enough money to continue, and it

seems highly improbable that any deal could be worked out that would be acceptable to the

victims. And in fact I think a liquidation is the best avenue for the victims to receive adequate

compensation for what happened.” The video is available at https://www.pbs.org/video/abuse-

in-the-scouts-1605649565/.

       I declare under pain and penalty of perjury of the laws of the United States that the

foregoing is true and correct.

Dated: February 3, 2021                              Respectfully Submitted,



                                                     By: /s/ Sergei Zaslavsky

                                                        SERGEI ZASLAVSKY




                                                 4
Case 20-10343-LSS   Doc 2030-2   Filed 02/03/21   Page 5 of 29




         EXHIBIT 1
Case 20-10343-LSS   Doc 2030-2   Filed 02/03/21   Page 6 of 29
Case 20-10343-LSS   Doc 2030-2   Filed 02/03/21   Page 7 of 29
Case 20-10343-LSS   Doc 2030-2   Filed 02/03/21   Page 8 of 29




         EXHIBIT 2
Case 20-10343-LSS   Doc 2030-2   Filed 02/03/21   Page 9 of 29
Case 20-10343-LSS   Doc 2030-2   Filed 02/03/21   Page 10 of 29




          EXHIBIT 3
Case 20-10343-LSS   Doc 2030-2   Filed 02/03/21   Page 11 of 29
Case 20-10343-LSS   Doc 2030-2   Filed 02/03/21   Page 12 of 29




          EXHIBIT 4
Case 20-10343-LSS   Doc 2030-2   Filed 02/03/21   Page 13 of 29
Case 20-10343-LSS   Doc 2030-2   Filed 02/03/21   Page 14 of 29




          EXHIBIT 5
Case 20-10343-LSS   Doc 2030-2   Filed 02/03/21   Page 15 of 29
Case 20-10343-LSS   Doc 2030-2   Filed 02/03/21   Page 16 of 29




          EXHIBIT 6
Case 20-10343-LSS   Doc 2030-2   Filed 02/03/21   Page 17 of 29
Case 20-10343-LSS   Doc 2030-2   Filed 02/03/21   Page 18 of 29




          EXHIBIT 7
Case 20-10343-LSS   Doc 2030-2   Filed 02/03/21   Page 19 of 29
Case 20-10343-LSS   Doc 2030-2   Filed 02/03/21   Page 20 of 29




          EXHIBIT 8
Case 20-10343-LSS   Doc 2030-2   Filed 02/03/21   Page 21 of 29
Case 20-10343-LSS   Doc 2030-2   Filed 02/03/21   Page 22 of 29




          EXHIBIT 9
Case 20-10343-LSS   Doc 2030-2   Filed 02/03/21   Page 23 of 29
Case 20-10343-LSS   Doc 2030-2   Filed 02/03/21   Page 24 of 29




        EXHIBIT 10
Case 20-10343-LSS   Doc 2030-2   Filed 02/03/21   Page 25 of 29
Case 20-10343-LSS   Doc 2030-2   Filed 02/03/21   Page 26 of 29




        EXHIBIT 11
Case 20-10343-LSS   Doc 2030-2   Filed 02/03/21   Page 27 of 29
Case 20-10343-LSS   Doc 2030-2   Filed 02/03/21   Page 28 of 29




        EXHIBIT 12
Case 20-10343-LSS   Doc 2030-2   Filed 02/03/21   Page 29 of 29
